FILED
                            NOT FOR PUBLICATION                             DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10057

               Plaintiff - Appellee,             D.C. No. 4:06-cr-00036-DCB

  v.
                                                 MEMORANDUM *
WAYNE THOMAS LABORIN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Wayne Thomas Laborin appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Laborin first contends that the district court failed to consider his remorse

and family support as mitigating factors. The record belies this contention.

      Next, he alleges that the court sentenced him under the “misimpression” that

the offense triggering his revocation was a felony. Although he was convicted of

an offense that satisfied Grade C violation criteria, in his revocation proceedings

Laborin admitted that the conduct underlying the conviction satisfied Grade A

violation criteria. The district court’s consideration of his conduct as a Grade A

violation was not error. See U.S.S.G. § 7B1.1, cmt. n. 1.

      Laborin finally contends that the court failed to consider the sentence to be

imposed in light of the original Guideline sentence, which resulted in an aggregate

sentence four months above the original Guideline range. We review for plain

error, see United States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009), and find

none. The sentence imposed was within the recommended Guidelines range, see

U.S.S.G. § 7B1.4, and was substantively reasonable, see Gall v. United States, 552

U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                     11-10057